Citation Nr: 0205136	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses.

(The issues of entitlement to an effective date earlier than 
October 20, 1994, for a grant of a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities, and service connection for a 
gastrointestinal disorder  will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision in June 1999 by the Chief Financial Officer 
of the Department of Veterans Affairs (VA) Medical Center in 
Mountain Home, Tennessee.

This appeal was previously before the Board in February 2000, 
when two separate decisions were issued, one of which denied 
the veteran's claim of entitlement to an earlier effective 
date for a grant of a TDIU (in the same decision, a second 
issue, entitlement to service connection for a 
gastrointestinal disorder, was remanded to the RO).  In the 
other decision, the Board denied the veteran's claim of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  The veteran filed a timely appeal with 
respect to the issues denied in the February 2000 decisions 
to the U.S. Court of Appeals for Veterans Claims (the Court).  
In May 2001, General Counsel for the Department of Veterans 
Affairs (VA) filed a Motion to Vacate and Remand in part, and 
to Stay Proceedings (Appellee's Motion) (procedurally, the 
Appellee's May 2001 Motion requested that the Board's remand 
action regarding the issue of service connection for a 
gastrointestinal disorder should be left undisturbed).  In 
June 2001, the Court issued an Order noting that the Appellee 
failed to address the appealed issue of entitlement to 
payment or reimbursement for unauthorized medical expenses, 
and ordered the Secretary to advise the Court within 20 days 
whether said claim should also be remanded.  Thereafter, 
General Counsel filed a motion entitled "Appellee's Response 
to Court Order dated June 19, 2001, and Amendment to 
Secretary's Motion to Vacate and Remand in Part, and to Stay 
Proceedings," requesting that the Appellee's Motion for 
remand should include vacation and remand of the issue of 
entitlement to payment or reimbursement for unauthorized 
medical expenses. 

The effect of the Appellee's motions, which were granted by 
the Court, was to vacate the February 2000 Board decisions, 
and to remand the issues of entitlement to an earlier 
effective date for a grant of a TDIU, and entitlement to 
payment or reimbursement for unauthorized medical expenses, 
for readjudication consistent with the considerations 
discussed in the Appellee's Motions and in the Order entered 
by the Court in July 2001.

Additional evidence was submitted on behalf of the veteran 
and received by the Board in April 2002.  The additional 
evidence, to include excerpts from the medical literature, 
copies of private clinical records and duplicates of service 
medical records, is not relevant to the claim of entitlement 
to payment or reimbursement for unauthorized medical 
expenses.  Even if relevant, the Board notes that the 
criteria for issuing a supplemental statement of the case 
(SSOC) changed effective February 22, 2002.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.31).  Amended § 19.31 does away with the requirement that 
the RO issue an SSOC upon receipt of additional pertinent 
evidence when, as in this case, the evidence was received by 
the Board after it was certified to the Board and it was 
received after February 21, 2002.  Id;  Also see Chairman's 
Memorandum, No. 01-02-01 (Jan. 29, 2002).  Likewise, amended 
38 C.F.R. § 20.1304 (see 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (effective February 22, 2002) (to be codified at 38 
C.F.R. § 20.1304) does away with the requirement that a claim 
be remanded for the issuance of an SSOC upon receipt of 
additional pertinent evidence by the Board when that evidence 
was filed directly with the Board.  The Board parenthetically 
notes that, in this case, as a waiver of RO review of the 
evidence in question was also submitted, a remand for an SSOC 
would still not be required under 38 C.F.R. § 20.1304(c), in 
effect prior to February 22, 2002.


FINDINGS OF FACT

1.  In April and May 1999, the veteran's desire to have a 
penile implant removed and replaced did not constitute a 
medical emergency.  

2.  In April and May 1999, VA medical facilities were 
available for removal of a penile implant.

3.  A VA urologist found that replacement of a penile implant 
in April/May 1999 was not medically appropriate.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized medical expenses to 
remove and replace a penile implant is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 1728 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 17.120, 17.130 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled with respect to the veteran's claims of 
entitlement to payment or reimbursement of unauthorized 
medical expenses to remove and replace a penile implant is 
not warranted.  Here, the RO advised the veteran of the 
evidence necessary to substantiate this claim by its 
Statement of the Case and Supplemental Statements of the 
Case.  Further, it does not appear that the veteran has 
identified any pertinent evidence that has not been obtained 
or requested by the RO.  Moreover, the record reflects that 
the veteran was provided with the opportunity to present 
additional argument and evidence in support of his case, and 
that a written brief was submitted by his accredited 
representative.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

Although the RO did not have the benefit of the VCAA when it 
adjudicated the case below, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The applicable statute and regulations provide, to the extent 
allowable, payment or reimbursement of the expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs) 
may be paid on the basis of a claim timely filed, under the 
following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:
(1) For adjudicated service-connected 
disability; (2) for nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) for any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
for any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in 38 C.F.R. 
§ 17.48(j);

and (b) in a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health; 

and (c) when Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtained prior to VA authorization for 
the services required would not have been 
reasonable, sound, or wise, or 
practicable, or treatment had been or 
would have been refused.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  (Emphasis 
supplied).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 38 
U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45 (1998).  In 
addition, regulations provide that no reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. 
§ 17.130.  

The Millennium Health Care and Benefits Act, Public Law 106-
117, which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency treatment 
but specifically states that claimants would be personally 
liable for such expenses if found not eligible under § 1728.  
See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556 (1999) (codified at 38 U.S.C.A. § 1725) (West 1991 & 
Supp. 2001).  

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(West Supp. 2001).  

The Board finds that the definition of emergency treatment 
significantly alters the law as to what may be considered a 
medical emergency under 38 U.S.C.A. § 1728, but that the 
definition does not disturb matters as to the class of 
potentially eligible veterans or the requirement that VA or 
Federal facilities not be feasibly available.  As the 
determinative issue in this case was not affected by the 
Millennium Health Care and Benefits Act, the Board finds that 
the veteran is not prejudiced by the present action on the 
merits.  See Bernard , 4 Vet. App. 384; but see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Parenthetically, federal facilities are considered to not 
have been feasibly available when an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120.  
Further, a VA medical facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2001).

In the veteran's case, in June 1999, he underwent a removal 
and replacement of a penile implant at Northside Hospital, 
Johnson City, Tennessee, a private facility.  He submitted to 
VA a hospital bill in the amount of $18,382.75.  Although the 
veteran did not submit a surgeon's bill, prior to the 
procedure, the surgeon indicated that his fee would be 
$1,003.  The veteran has requested that the VA pay those 
expenses or reimburse him for those expenses.

Service connection is in effect for scarring of the penis and 
prostatitis.  In addition, a rating decision in June 1998 
granted entitlement to special monthly compensation on 
account of loss of use of a creative organ, effective in 
August 1989.

The veteran has suffered from impotence in recent years, and 
first received a penile prosthesis in 1994, which was removed 
and replaced at a private hospital in September 1998.

In early April 1999, the veteran complained to a VA 
psychologist that, although the penile prosthesis was not 
eroded, it was uncomfortable when he inflated it, and it was 
"bent."  Later that month, at a VA primary care clinic, the 
veteran complained of pain.  On examination, the prosthesis 
was not visible; there was tenderness on palpation of the 
left penile glans.

In May 1999, the veteran was informed by a VA urologist that 
VA would remove his penile implant, but VA would not replace 
it.  An appointment was scheduled for the veteran to see a VA 
urologist a few days later, but the veteran did not keep the 
appointment.  The veteran then proceeded to contact a private 
surgeon, who performed a removal and replacement of the 
penile implant in June 1999.

With regard to the first of the three requirements for 
payment/reimbursement of hospital care and medical services 
not previously authorized, the Board will assume that the 
veteran needed care and services (removal of penile implant) 
for his service-connected disability.  However, there are two 
more requirements for payment/reimbursement:  There must have 
been a medical emergency; and VA or other Federal facilities 
must have been unavailable.  Those requirements have not been 
met in this case.

There has been no showing that the veteran's penile pain in 
April/May 1999, constituted a medical emergency of such 
nature that a delay in removal of the penile implant would 
have been hazardous to his life or health.  In addition, VA 
facilities to remove the penile implant were not unavailable 
and, in fact, the veteran was informed that VA medical 
personnel would remove the penile implant.  Also, no payment 
or reimbursement may be made when an individual, like the 
veteran, procures medical and surgical services at a private 
facility in preference to available Government facilities.

Furthermore, the Board notes that, in the event that 
treatment of a service-connected disability required 
placement of a third penile implant (the first two penile 
implants having failed), then such treatment was refused by 
the VA urologist.  However, the VA urologist determined that 
placement of a third penile implant was not medically 
appropriate.  The fact that a private surgeon was willing to 
insert a third penile implant does not, the Board finds, 
establish that such action was appropriate or required.   In 
short, the veteran may not shift the cost of placement of a 
third penile implant to VA, simply by undergoing the 
procedure at a private facility.  In any event, there was no 
medical emergency, and, for that reason alone, entitlement to 
payment or reimbursement of the unauthorized medical expenses 
is not established.  38 U.S.C.A. § 17.28; 38 C.F.R. 
§§ 17.120, 17.130.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for applicable.  
38 U.S.C.A. § 5107; also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).










ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

